         Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 1 of 20




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         :
                                                 :
             v.                                  :          2:20-CR-00072
                                                 :
JON DETEMPLE,                                    :


                   DEFENDANT’S SENTENCING MEMORANDUM

       AND NOW comes the defendant, Jon DeTemple (“Mr. DeTemple”), by and through his

attorney, Samir Sarna, Esq., who hereby submits the following Sentencing Memorandum. Mr.

DeTemple requests a downward variance on his potential sentence founded in an analysis of the

sentencing factors stated in 18 U.S.C. § 3553(a). The sentence imposed must be “sufficient, but

not greater than necessary, to comply with the purposes” set forth in the Sentencing Guidelines.

Kimbrough v. United States, 552 U.S. 85, 101 (2007). Mr. DeTemple respectfully requests that

this Honorable Court sentence him to the minimum, five-year period of incarceration,

contemplated in the plea agreement. Mr. DeTemple requests this Court to recommend placement

into a sex offender program (SOMP), specifically, Federal Correctional Institute Elkton located in

Lisbon, Ohio. Mr. DeTemple understands that the Bureau of Prisons determines where an offender

serves a sentence, but he does request this Court to make a recommendation for FCI Elkton’s

SOMP program. In support of this request, the following is offered for consideration:


I.     PROCEDURAL POSTURE

       Mr. DeTemple was charged by information to one count of Possession of Material

Depicting the Sexual Exploitation of a Minor (18 U.S.C. § 2252(a)(4)(B) and § 2252(b)(2)) on

April 13, 2020. A Waiver and Change of Plea Hearing was held on August 24, 2020, at which time

Mr. DeTemple waived an indictment and pleaded guilty to the prosecutor’s information. Mr.



                                                1
         Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 2 of 20




DeTemple filed his Position with Respect to Sentencing Factors on November 18, 2020 objecting

to a two-level upward enhancement under USSG § 2G2.2(b)(3)(F). The sentencing hearing is

currently scheduled for May 11, 2021.

II.    PERSONAL INFORMATION AND BACKGROUND

       Mr. DeTemple is 32 years old and has lived in Washington, Pennsylvania for most of his

life with the exception of an approximately two-year period when he attended college in Florida.

Mr. DeTemple is an only child. Growing up, he lived with his mother and father until their divorce

in 1999, when he was 11 years old. During his adolescent years, he would travel between his

mother and father’s separate residences pursuant to a shared custody agreement. Mr. DeTemple

lived in a nice, middle class neighborhood, and enjoyed a normal childhood. Although they are

divorced, both of Mr. DeTemple’s parents still live in Washington, PA, and Mr. DeTemple has

positive relationships with both his mother and father. He is also close to his grandmother who

owns the home where Mr. DeTemple and his mother reside.

       Mr. DeTemple attended Trinity High School in Washington, PA, where he did well as a

student. He was enrolled in many advanced placement and college preparatory courses and did not

have any disciplinary actions or other issues while in high school. After graduating from high

school with about a “B” average, Mr. DeTemple attended Full Sail University, located in Winter

Park, Florida. He received a bachelor’s degree in Game Art and Design in 2009. This is typically

a four-year, bachelor’s degree program, however, Mr. DeTemple successfully completed this

program in two years. Mr. DeTemple then returned to Washington, PA to live with his mother

and grandmother in a very stable and loving home, at the address where he currently resides.

       For the past 10 years, Mr. DeTemple was gainfully employed at Old Navy, most recently

as one of the store’s Assistant Managers of the clothing division. Mr. DeTemple never had any




                                                2
           Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 3 of 20




disciplinary action taken against him at work and was highly regarded by his colleagues. Mr.

DeTemple also received numerous promotions over his 10-year tenure. Upon entering his plea of

guilty to this information, Mr. DeTemple was terminated from his employment with Old Navy.

He has sought alternative means of employment but has had a hard time finding stable employment

due to the ongoing COVID-19 pandemic and the status of his criminal case. He applied to over 20

jobs but did not have any luck obtaining work. In addition, he did complete some community

service hours while awaiting his sentencing hearing. Mr. DeTemple expresses a desire to return to

the workforce upon completion of his sentence. Mr. DeTemple has never been addicted to alcohol,

drugs, or other controlled substances. By all accounts, he has led a generally quiet life,

characterized primarily by his commitment to education, work, and being with his family.

         Immediately after retaining counsel, Mr. DeTemple started to receive mental health

treatment. Mr. DeTemple participated in a forensic mental health risk assessment with Dr. Allan

Pass, Ph.D., Director of National Behavioral Science Consultants (“NBSC”), on March 4, 2020.

Dr. Pass’ report of this assessment is attached for this Honorable Court’s review as Defense Exhibit

“A.” Dr. Pass echoed the sentiments about Mr. DeTemple’s childhood contained in this

memorandum and also the PSR, noting that Mr. DeTemple had a very healthy, loving childhood

despite splitting time between both parent’s homes in his adolescent years.1 However, Mr.

DeTemple shared with Dr. Pass that he feels significantly disconnected from others socially.2

Importantly, Dr. Pass performed a risk analysis of Mr. DeTemple. This analysis determines a

probability range for an individual’s risk of reoffending. Dr. Pass noted that Mr. DeTemple

exhibits a low risk for becoming a reoffender of sexual crime.3 In so concluding, Dr. Pass discussed



1
  Exhibit A, p.3.
2
  Id.
3
  Exhibit A, p.8.



                                                 3
           Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 4 of 20




two important assessments of Mr. DeTemple’s personality and behavior.

         First, Dr. Pass utilized the HARE Psychopath Checklist Revised (“PCL-R”), which is a

means of assessing an individual’s propensity for engaging in psychopathic behaviors.4 After this

portion of the examination, Dr. Pass classified Mr. DeTemple as a “very low probability risk” for

the presence of psychopathy.5 Second, Dr. Pass administered the Minnesota Multi-Phasic

Personality Inventory, 2nd Edition, Forensic Version (“MMPI-II”), to predict possible future

behaviors and behavioral problems of an individual.6 This assessment demonstrated that Mr.

DeTemple is a shy, hypersensitive, and insecure person who has trouble opening himself up to

relationships, which leads to social detachment.7 Dr. Pass noted that a structured sexual offender

treatment program is warranted, along with a community-based treatment program, to help Mr.

DeTemple rehabilitate his behaviors related to sexual crimes.8 Mr. DeTemple voluntarily entered

a sexual offender treatment program endorsed by the Commonwealth of Pennsylvania in

November of 2019, and has been successfully engaged in that program to the present day. Mr.

DeTemple has met all of the ordered program objectives in his treatment. Most importantly, Dr.

Pass concluded that Mr. DeTemple is low risk for committing other sexual crimes in the future,

and further completion of a treatment program will continue to aid Mr. DeTemple’s rehabilitation.9

In addition to the initial assessment and report, a copy of a treatment status summary and polygraph

results have been submitted as exhibits to this memorandum.


III.     THREE-STEP SENTENCING PROCESS




4
  Exhibit A, p.5.
5
  Id.
6
  Exhibit A, p.6.
7
  Id.
8
  Exhibit A, p.8.
9
  Id.



                                                 4
          Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 5 of 20




        There is a three-step process which the District Courts must follow when sentencing a

defendant. United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006). First, the Court must

calculate the defendant’s guideline sentence; second, the Court must rule on both parties’

motions for departure; and third, the Court must weigh the sentencing factors under 18 U.S.C.

§ 3553(a) when imposing a sentence. Id.



            A. Sentencing Calculation

        Mr. DeTemple’s base offense level for (18 U.S.C. § 2252(a)(4)(B)) is “18.” The PSR

notes several upward enhancements applicable to Mr. DeTemple, including a two-level

upward enhancement for distribution of material depicting the sexual exploitation of a minor.

This enhancement is disputed which is noted in Defendant’s Position with Respect to

Sentencing Factors. There is a three-level downward enhancement based on acceptance of

responsibility. Mr. DeTemple’s total offense level, not including the disputed two-level

upward enhancement for distribution, is “28.”10 Also, Mr. DeTemple criminal history

category is “I,” as Mr. DeTemple has never had any prior involvement with law enforcement.

Mr. DeTemple’s standard guideline sentencing range is 78-97 months.11 The PSR also

includes that there is a five-year mandatory floor on Mr. DeTemple’s sentence.

        B. Applicability of Departure under USSG §2G2.2(b)(3)(F)

        After calculating a defendant’s guideline range, the district court shall next consider all

motions for a departure by either party. Gunter, 462 F.3d at 247. A sentencing court can depart

downward on a defendant’s criminal history category, but a Court may not depart on a defendant’s

offense level. United States v. Grier, 585 F.3d 138, 143 (3d Cir. 2009) (“Consistent with expressio


10
   The PSR includes the two-level upward enhancement for distribution under USSG § 2G2.2(b)(3)(F), which would
give Mr. DeTemple an offense level of “30.”
11
   Using the PSR’s offense level and criminal history category, the guideline range would be 97-121 months.



                                                      5
         Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 6 of 20




unius est exclusio alterius, the inclusion of criminal history category in definition [of the 2003

Amendment to USSG § 4A1.3] without mention of offense level expresses the Commission’s

intent to preclude offense level departures under § 4A1.3.”). As Mr. DeTemple noted in his

Position with Respect to Sentencing Factors [ECF No. 25], Mr. DeTemple objects to a two-

level upward enhancement for distribution of material depicting the sexual exploitation of a

minor, USSG §2G2.2(b)(3)(F). Though Mr. DeTemple is foreclosed from arguing for downward

departures on his offense level, Mr. DeTemple simply reiterates his arguments contained within

the Position with Respect to Sentencing Factors. Additionally, Mr. DeTemple points out that the

United States Sentencing Commission recommended changes in the guidelines based on currently

available technologies and specifically noted peer-to-peer file sharing programs. U.S.

SENTENCING COMM’N, REPORT TO CONGRESS: FEDERAL CHILD PORNOGRAPHY

OFFENSES (2012) at xix-xxi [hereinafter “2012 COMMISSION REPORT”], available at

https://www.ussc.gov/sites/default/files/pdf/news/congressional-testimony-and-reports/sex-

offense-topics/201212-federal-child-pornography-offenses/Full_Report_to_Congress.pdf.

       Many federal courts have found issues with the application of § 2G2.2 as technology

improves. In United States v. Grober, 624 F.3d 592 (3d. Cir. 2010), the Third Circuit affirmed the

district court’s decision to sentence a defendant to the mandatory minimum five-year sentence

when the defendant’s advisory guideline range was 235-293 months. Grober, 624 F.3d at 595. In

finding no abuse of discretion by the district court, the Third Circuit noted the research and findings

in a paper written by Assistant Federal Public Defender Troy Stabenow, which concluded that

USSG § 2G2.2 was flawed. Grober, 624 F.3d at 603; see also Troy Stabenow, Deconstructing the

Myth of Careful Study: A Primer on the Flawed Progression of the Child Pornography Guidelines

[hereinafter               “Stabenow                  paper”],              available                at

https://www.fd.org/sites/default/files/criminal_defense_topics/essential_topics/sentencing_resour


                                                  6
           Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 7 of 20




ces/deconstructing_the_guidelines/fsr-2011-24-2-108.pdf.. Stabenow “comprehensively traced

the history of § 2G2.2 and supported, with a fair amount of research, Stabenow’s conclusion that

§ 2G2.2 was flawed and why.” Id. The Stabenow paper was quickly referenced by district and

circuit courts throughout the United States. Id. In the Stabenow paper, one of the biggest criticisms

of § 2G2.2 is that it does not distinguish between how a defendant is using their device, and that

the enhancement simply applies despite the relative culpability. Stabenow paper at 16. In 2006,

97% of the defendants charged with crimes of depicting child exploitation used a computer in

commission of the offense, but that does not mean that all their conduct is equal. Id. Stabenow

illustrates that one’s use of a computer matters to determine their culpability through the following

example:

               “Downloading cyberporn is similar to receiving child pornography
               through the mail…At the other end are large-scale, commercial
               pornographers. Creating and maintain a B[ulletin] B[oard] S[ystem]
               or website with pornography is similar to opening an adult
               bookstore…persons who upload, send, or post illegal images to
               accessible sites should be held accountable for the harm done when
               child pornography is widely disseminate[d] or falls into the hands of
               children.”

Id. (internal quotations omitted) (internal citations omitted). Stabenow further explains that the

Commission saw § 2G2.2 as dependent upon two primary considerations: “The seriousness of the

crime involving computerized trafficking in child pornography depends in part on 1) the degree to

which the computer use facilitates widespread and instantaneous distribution of images, and 2) the

degree to which it increases the likelihood that children will be exposed to the images.” Stabenow

paper at 16. Because the enhancement does not differentiate between an actor’s relative culpability

in using a computer, many defendants are being punished with the enhancement even though their

conduct is not the type of harm intended to be addressed by the enhancement. Id.

       The Court in Gruber also specifically referenced a 2009 Sentencing Commission Report



                                                 7
            Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 8 of 20




to Congress, see United States Sentencing Commission, THE HISTORY OF THE CHILD

PORNOGRAPHY GUIDELINES (Oct. 2009), [hereinafter 2009 COMMISSION REPORT],

http://www.ussc.gov/general/20091030_History_Child_Pornography_Guidelines.            pdf.    The

district court, and subsequently the Third Circuit, discussed the 2009 COMMISSION REPORT in

the context of § 2G2.2’s history and series of amendment. The Third Circuit noted that § 2G2.2 is

different because the guidelines were generated pursuant to congressional directives, rather than

the Commission’s “characteristic institutional role” and developed pursuant to research and study.

Id. at 600-01. Additionally, both the district court and the Third Circuit found that that the

enhancements “are essentially inherent in the crime and, thus, apply in nearly every case” to

produce an “outrageously high sentence.” Id. at 597.

       Furthermore, the United States Sentencing Commission addressed these concerns with the

2016 amendments to both the two-level and five-level distribution enhancement under USSG §

2G2.2(b)(3)(F).     United   States   Sentencing       Commission,   AMENDMENTS        TO    THE

SENTENCING GUIDELINES at 9-12, Apr. 26, 2016, [hereinafter 2016 AMENDMENTS],

available     at   https://www.ussc.gov/sites/default/files/pdf/amendment-process/reader-friendly-

amendments/20160428_RF.pdf. The Commission recognized a circuit split regarding the

knowledge requirement contained within § 2G2.2(b)(3)(F). The split is mainly between the Fifth,

Tenth, and Eleventh Circuits, which applied the two-level enhancement “if the defendant used a

file-sharing program, regardless of whether the defendant did so purposefully, knowingly, or

negligently,” and the Second, Fourth, and Seventh Circuits, which “requires a showing that the

defendant knew of the file-sharing properties of the program.” 2016 AMENDMENTS at 11. The

Commission largely adopted the latter approach in its amendments and requires a showing that the

defendant knew of the file sharing properties. Absent a showing that Mr. DeTemple actually knew




                                                   8
         Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 9 of 20




that his profile on the file-sharing network was actively sharing, the enhancement is not warranted.

        The government argues that Mr. DeTemple was distributing the material by way of using

bit torrent software. Bit torrent software relies on passive sharing to host and trade files from device

to device or user-to-user. Mr. DeTemple checked yes on a click-wrap agreement to use the

software that was used to obtain the illegal material in this case. However, on the Government’s

own admission, the agreement only requires one to click “yes I agree” and does not even require

the user to “scroll” through the entirety of the agreement. It should also be noted that many of the

files in this case were located on a removable hard drive. The act of downloading the content onto

a removable hard drive evidences a lack of intent to share the material. There is certainly a

distinction to be made between the active sharing of files through use of bit torrents where users

download files and then may unknowingly leave the files on the server for others to download and

being in a chat room trading file-for-file with other parties. The fact that he signed a clickwrap

agreement and may have unknowingly agreed that files could be uploaded from his bit torrent

application should not equate him with those that openly engage in trading child pornography.

        Mr. DeTemple further notes that in the Government’s Response [ECF No. 31], the

Government relies exclusively on United States v. Prophet, 644 Fed. App’x 128 (3d Cir. 2016)

(memorandum) (per curiam). This case, however, is reported in the Federal Appendix and is

therefore not precedential authority. The United States’ response seems to suggest that the issue

raised was conclusively decided by Prophet, but that is not so. Though Mr. DeTemple cited cases

from other jurisdictions which are also only persuasive authority on this matter, this Honorable

Court is not precluded from deciding that the enhancement is not warranted based upon Mr.

DeTemple’s conduct because Prophet is not conclusive on the matter. This Honorable Court can,

and should, agree with Mr. DeTemple’s assertions in his Position with Respect to Sentencing




                                                   9
        Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 10 of 20




Factors, which can be done without running afoul of the principles of stare decisis.

       C. Analysis of Sentencing Factors Under 18 U.S.C. §3553(A)

       The final step in the sentencing process is to analyze the factors set forth in 18 U.S.C. §

3553(a). Gunter, 462 F.3d at 247. The sentencing guidelines are not mandatory but are an advisory

consideration that are linked with the offender’s “real conduct” and the sentencing factors

expressed in 18 U.S.C. § 3553(a). The factors set forth in 18 U.S.C. § 3553(a) include: the nature

and circumstances of the offense; the need for the sentence imposed; the kinds of sentences

available; any pertinent policy statements; the need to avoid unwarranted sentencing disparities;

and the need to provide restitution to any victims of the offense. This memorandum addresses the

most relevant of those factors to aid this Honorable Court in sentencing Mr. DeTemple. Mr.

DeTemple respectfully requests that this Honorable Court vary downward and impose the lowest

available sentence for his conduct, and sentence him to the 5-year minimum contemplated in the

plea agreement.

                  1. The nature and circumstances of the offense and the history and
                     characteristics of the defendant.

       The five-year minimum period of incarceration contemplated in the plea agreement is

warranted in consideration of the nature and circumstances of the offense, and the history and

characteristics of Mr. DeTemple. The nature of Mr. DeTemple’s conduct is serious. This cannot

be denied. There are real victims in these cases, and Mr. DeTemple engaged in collecting and

viewing child pornography. However, Mr. DeTemple did not engage in the active distribution of

child pornography and did not make any attempts to make actual contact with any victims. Mr.

DeTemple sought out and located explicit content online and downloaded it for his own personal

use; even going so far as to download the illegal content onto a removable hard drive. Mr.

DeTemple is not a dangerous predator who was openly trading illegal material for pecuniary gain;



                                                10
        Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 11 of 20




he is a young man who was seeking out and downloading extremely harmful content for his

personal pleasure. Neither act is excusable, but there is certainly a distinction between the nature

and circumstances bringing about the offense conduct.

       Mr. DeTemple pleaded guilty by way of information. Upon retaining counsel and being

given a full understanding of all available options, Mr. DeTemple chose to plead guilty and began

the process of negotiating the best possible outcome through a plea agreement. These

circumstances should be considered in whether to vary down from the guidelines as there is

certainly a theme of acceptance of responsibility and seeking rehabilitation in Mr. DeTemple’s

case. Mr. DeTemple’s history, or lack thereof also warrants a variance Mr. DeTemple has never

had so much as a serious traffic infraction prior to this incident, and yet he immediately owned up

to his actions upon being confronted with the brutal truth, voluntarily sought treatment to better

understand impulse control and to learn about how to avoid risks of reoffending, and appreciates

that he will spend a lengthy period of time incarcerated. The five-year floor contemplated in the

plea agreement is sufficiently warranted given the nature and circumstances of the case, as well as

Mr. DeTemple’s personal history and characteristics.

       With respect to Mr. DeTemple’s specific conduct, anything more than a five-year sentence

would be excessive and greater than necessary. The Sentencing Commission released a report to

Congress on the guidelines for non-production offenders in Child Pornography cases. See 2012

COMMISSION REPORT. The report was compiled in large part due to an increasing rate of

below-guideline sentences in non-production cases and noted that the Commission would

“consider whether the guidelines are in need of revision in light of feedback from judges as

reflected in their sentencing decisions.” Id. at ii. Importantly, the report stated that internet

technology and its use in these types of cases has led to many cases where, “… the existing




                                                11
         Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 12 of 20




sentencing scheme in non-production cases no longer adequately distinguishes among offenders

based on their degrees of culpability.” Id. at ii-iii. Specifically, it was noted that “[a]lthough child

pornography validates and normalizes the sexual abuse of children,” social science research has

not established that viewing child pornography “causes individuals to commit sex offenses.” Id. at

vii, 102 (internal quotations omitted). This is consistent with Dr. Pass and Dr. Hughes professional

evaluation of Mr. DeTemple, that while he recognizes the seriousness of his offending, there is

little risk that he will reoffend.

        Mr. DeTemple did not use sophisticated methods to attempt to hide his offense. There are

a plethora of applications and technologies available to offenders seeking to hide their conduct;

VPN blockers, closed peer-to-peer sharing, applications that hide identity, and the dark web are

just some of these technologies. In comparison, Mr. DeTemple’s methodology was primitive at

best. Mr. DeTemple used an open-sourced peer-to-peer network and removed some material onto

a removable hard-drive while inadvertently leaving other files available for the download of others

in the peer-to-peer network. Furthermore, Mr. DeTemple was not involved with any internet

“communities” devoted to child pornography and child sexual exploitation, and has no history of

engaging in sexually abusive, exploitative, or predatory conduct in addition to his child

pornography offense. Id.

        A five-year term of imprisonment will also provide adequate deterrence for other

individuals who may engage in similar conduct. Potential offenders will see Mr. DeTemple’s

situation and realize that five years in prison is a significant deterrent to accessing and possessing

child pornography, on top of the fact that Mr. DeTemple will be a felon for the rest of his life and

will have to register as a sex offender, and others will likewise not want to live with that stigma.

Mr. DeTemple and his family have already endured a considerable amount of shame and




                                                  12
         Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 13 of 20




humiliation in their community due to the instant matter. As stated earlier, Mr. DeTemple

immediately lost his job upon entering his plea of guilty.

        The only instances of individuals not being deterred by Mr. DeTemple’s sentence would

be in those cases where individuals have an addiction or other mental infirmity that prevents them

from seeing the error of their ways. In those cases, a harsher penalty for Mr. DeTemple will not

serve as a deterrent.

                   2. The need for the sentence imposed.

        Mr. DeTemple is a first-time offender and has never had any negative interaction with law

enforcement prior to the instant matter. That is not to say that Mr. DeTemple’s offense is not

serious. Mr. DeTemple accepted responsibility for his conduct and pleaded guilty in this case. To

that end, Mr. DeTemple even waived his right to be indicted by grand jury and entered a plea to a

criminal information. Additionally, Mr. DeTemple voluntarily entered a treatment program to

rehabilitate himself for the future. He has successfully completed all required treatment up to this

point and will continue to seek treatment as long as it is feasible and possible for him to do so.

Furthermore, Mr. DeTemple is a college-educated individual and has shown his ability to work

hard and be a productive member of society; he was stably employed before he pleaded guilty in

this case, indicating that he can hold a job for a significant period.

        As a result of this case, Mr. DeTemple has already lost his employment, and his new status

as a felon will significantly hinder his ability to find employment in the future. Considering that

Mr. DeTemple will have to work to pay off the imposed restitution payments as well as avoiding

becoming a burden upon society, Mr. DeTemple’s sentence should be as short as statutorily

possible so that Mr. DeTemple he can be released and find gainful employment expeditiously,

thereby imposing the least cost on federal taxpayers, while also paying restitution to the victims

of this offense.


                                                  13
        Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 14 of 20




                   3. The kinds of sentences available.

       The least serious sentence available is a five-year, statutorily imposed minimum term of

incarceration. Though the guideline range is higher than this five-year floor, the availability of a

higher sentence does not mean that it would better accomplish the goals stated in 18 U.S.C. §

3553(a). A defendant’s sentence should be sufficient, but not greater than necessary to accomplish

the goals stated in 18 U.S.C. § 3553(a), Kimbrough, 552 U.S. at 101, and Mr. DeTemple submits

that only a five-year sentence is sufficient but not greater than necessary in this case. It should be

noted that in the aforementioned 2012 COMMISSION REPORT, “… the Commission

unanimously believe[d] that, if Congress cho[]se to align the penalties for possession with the

penalties for receipt and maintain a statutory mandatory minimum penalty, that statutory minimum

should be less than five years.” 2012 COMMISSION REPORT at xx. In part, the Government

relied upon negotiating for a plea with a five-year floor in exchange for not charging an additional

count of Receipt within the criminal information in this case.

       Counsel submits that although Mr. DeTemple ultimately accepted the plea, he did so with

the understanding that he was rather limited in bargaining power or leverage in negotiation. This

was not a drug case where cooperation could be contemplated, and due to the primitive or

elementary nature of how Mr. DeTemple went about committing the crime, he was not somebody

that could offer any potential value to the Government as a cooperator. Thus, he was left with a

choice that essentially boiled down to either accepting a plea to possession with a five-year floor

by way of criminal information or being indicted on charges of both possession AND receipt, and

ultimately facing the same five-year floor regardless. Mr. DeTemple chose the path of least

resistance as it was important to Mr. DeTemple to be able to present himself in Court and take

responsibility for himself while simultaneously and voluntarily engaging in the treatment process.

                   4. The need to provide restitution to any victims of the offense.


                                                 14
         Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 15 of 20




       There are sixteen victims in this case who requested restitution. Fifteen of the victims made

prompt requests for resolution shortly after Mr. DeTemple entered a plea of guilty to the

information. After negotiations, the fifteen original victims agreed to accept the mandatory

minimum of $3,000 in restitution. Thus, a total of $45,000 is due to the victims in this matter. Mr.

DeTemple made hard decisions and considerable efforts to come up with this money, and has set

aside the entire $45,000 prior to his sentencing hearing. This is an extraordinary feat and is not

typical in these types of cases.

       On April 27, 2021, Counsel was informed that a sixteenth victim made a restitution request.

Counsel promptly began negotiating for restitution with the identified representative of victim

sixteen, but as of the date of this filing, no resolution has been negotiated and no formal request

for a specific amount of restitution has been presented to Counsel.

       The plea agreement in this case notes several fines and costs that could be imposed by this

Honorable Court. While almost all of the victims who requested restitution will have been

promptly paid, the remaining costs and fines imposed are fairly large. While there is a requirement

that Mr. DeTemple pay 50% of his prison salary towards these costs, the costs will certainly be

paid off at a faster rate upon release from prison, when Mr. DeTemple is able to return to the

workforce. A sentence to the shortest period of incarceration available, the five-year sentence,

would allow Mr. DeTemple opportunity to make financial amends with his actions.

                   5. The need to avoid unwanted sentencing disparities.

       The Sentencing Commission created the enhancements within section § 2G2.2 to enhance

a sentence in atypical cases; section § 2G2.2 was not supposed to enhance a defendant’s sentence

in every case. Presently, the guideline enhancement for “use of a computer” and peer-to-peer filing

applies to even typical defendants, like Mr. DeTemple, due to the nature of technology. 2012




                                                15
        Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 16 of 20




COMMISSION REPORT at 313. At least one scholar has noted that defendants in child

exploitation cases have seen their guideline ranges substantially increase over the years due to

increased use and accessibility of computers and technology. Brent E. Newton, A Partial Fix of a

Broken Guideline: A Proposed Amendment to Section 2G2.2 of the United States Sentencing Guidelines,

70 Case W. Res. L. Rev. 53, 60 (2019). The enhancements should only be used when the facts and

circumstances of a case are atypical, not where most defendants charged receive the enhancements.

       Currently, the guidelines cannot distinguish between the relative culpability and

dangerousness between defendants charged with the same offense. The lack of a meaningful

standard dismantled the ability to adequately judge individual defendants based upon only their

relevant conduct, and results in increased sentencing disparities. Id. The United States Sentencing

Commission noted as much in its report, stating that the “§ 2G2.2 places a disproportionate

emphasis on outdated measures of culpability regarding offenders’ collecting behavior and

insufficient emphasis on offenders’ community involvement and sexual dangerousness. As a

result, penalty ranges are too severe for some offenders and too lenient for other offenders.” Id. at

61 (citing 2012 COMMISSION REPORT at xviii). Mr. DeTemple’s conduct, though severe, does

not reflect that of the most dangerous sexual offenders, and thus, Mr. DeTemple should not be

excessively penalized with a guideline range that is based on draconian measures of culpability.

       A review of the judgements in cases involving defendants similarly situated to Mr.

DeTemple in the Western District of Pennsylvania since the adoption of the 2016 Amendments

illustrates that the concern about sentence disparity, in addition to concern about the increasing

severity of the guideline ranges for similarly situated defendants, has greatly influenced a trend

towards downward variances. For example, since the Amendments became effective on November

1, 2016, nineteen (19) defendants have been convicted and sentenced in the Western District for a




                                                 16
        Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 17 of 20




count of § 2252(a)(2), with either no further penalty or concurrent sentences for additional

counts.12 In other words, these nineteen defendants were sentenced for the same offense for which

Mr. DeTemple awaits sentencing.

       These similarly situated defendants received sentences ranging from the mandatory

minimum of 60 months, to a high of 180 months, with an average of 94 months. Notably, over the

last two years, sentences above 100 months have been reserved for defendants with a prior criminal

history category. See Whisner, Thompson, and Young.

       Furthermore, since the adoption of the 2016 Amendments, four similarly situated

defendants, with factual narratives substantially identical to Mr. DeTemple, in the Western

District have received sentences at the 60-month mandatory minimum. See Cadle, Kaper, Boynton,

and Cotman.

       Mr. DeTemple submits that this is the type of disparity the 2016 Amendments take a step

toward correcting, and is precisely the kind of disparity contemplated by Professor Newton’s law

review article in 2019, as well as the 2012 Sentencing Commission Report, mentioned Supra.

Sentencing Mr. DeTemple to a 60-month period of confinement, in light of the substantially

similar conduct, lack of a prior record, and acceptance of responsibility shared by Mr. Cadle, Mr.

Kaper, Mr. Boynton, Mr. Cotman, and Mr. Riley would effectively advance efforts to sentence

similarly situated defendants consistently, and within the jurisdiction, thus avoiding disparity and


12
   See United States v. Goehring, 2:16-257; United States v. Plascjak, 2:17-16; United States v.
Piper, 2:17-54; United States v. Williams, 2:17-84; United States v. Cadle, 2:17-147; United States
v. Kosmatine; 1:17-14; United States v. Williams, 1:17-16; United States v. Gaworski, 2:17-205;
United States v. Kaper, 2:17-231; United States v. Russell, 2:17-233; United States v. Boynton,
1:17-24; United States v. Bretz, 1:18-21; United States v. Cotman, 2:18-196; United States v.
White, 1:18-24; United States v. Fichter, 2:18-229; United States v. Whisner, 2:19-72; United
States v. Thompson, 1:19-17; United States v. Young, 2:19-325; and United States v. Riley, 2:20-
140.


                                                 17
        Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 18 of 20




the risk of increasing severity that results more from laws that have not caught up with technology

than a meaningful attempt to sentence according to the legitimate purposes of punishment.

       Mr. DeTemple respectfully requests a downward variance on his potential sentence to

avoid such a sentencing disparity. Mr. DeTemple has no criminal history points and no underlying

convictions for sex offenses, meaning that Mr. DeTemple is the type of defendant to fall within

the Commission’s analysis. Just as the Commission found in its 2012 congressional report, Mr.

DeTemple is facing an average guideline range 60 months higher that he would if he were charged

and convicted under the possession statute and had his guideline range increased with a distribution

enhancement, though the conduct would have been the same. This will only create massive

disparities between defendants with substantially similar conduct, and a five-year sentence for Mr.

DeTemple will better serve the goals of sentencing between defendants with similar conduct.




IV.    CONCLUSION

       Mr. DeTemple and his family will feel the consequences of his actions for years to come.

Not only will they forever feel the shame from the surrounding community, but Mr. DeTemple

will be paying costs once he is eventually released from the custody of the Bureau of Prisons. He

has accepted responsibility for his conduct and has taken deliberate actions to correct and modify

his behavior. Mr. DeTemple respectfully requests a downward variance on his potential sentence

according to the sentencing factors of 18 U.S.C. § 3553(a) and that this Honorable Court decline

to enhance Mr. DeTemple’s offense level with the two-level upward enhancement under USSG

§2G2.2(b)(3)(F). Therefore, Mr. DeTemple requests a sentence of five-years’ incarceration as such

a sentence is sufficient but not greater than necessary to accomplish the goals of sentencing.




                                                18
Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 19 of 20




                                      Respectfully submitted,


                                      /s/ Samir Sarna___________
                                      Samir Sarna, Esq.
                                      Attorney for Jon DeTemple




                              19
        Case 2:20-cr-00072-SLH Document 40 Filed 05/04/21 Page 20 of 20




                               CERTIFICATE OF SERVICE

     I hereby certify that on May 4, 2021, I electronically filed the foregoing pleading

with the Clerk of the Court using the CM/ECF system, which will then send a notification

of such filing (NEF) to the following:



       Heidi M. Grogan
       United States Attorney’s
       700 Grant Street, Suite 4000
       Pittsburgh, PA 15219




                                                       /s/ Samir Sarna
                                                       Samir Sarna, Esq.
                                                       Attorney for Jon DeTemple
                                                       Pa. Id. No. 310372
                                                       Worgul, Sarna & Ness, LLC
                                                       429 4th Avenue,
                                                       Suite 1700
                                                       PGH, PA 15219
                                                       (781) 726-0647


April 27, 2021




                                             20
